[Cite as Perry v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-2830.]

                                                        Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




RAY A. PERRY

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant
       Case No. 2010-09574

Judge Joseph T. Clark
Magistrate Matthew C. Rambo

ENTRY GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT




        {¶ 1} On March 17, 2011, plaintiff filed a motion to “order all settlement offers to
be submitted” to the court.           On March 23, 2011, plaintiff filed a motion for default
judgment.      On March 24, 2011, defendant filed a memorandum contra to plaintiff’s
motion and a motion for summary judgment pursuant to Civ.R. 56(B). On March 30,
2011, plaintiff filed a response to defendant’s motion, and a motion to “order discovery.”
On March 31, 2011, plaintiff filed an additional response to defendant’s motion. The
motions are now before the court on a non-oral hearing pursuant to L.C.C.R. 4(D).
        {¶ 2} With regard to plaintiff’s motion for default judgment, plaintiff argues that
defendant did not timely respond to his settlement demand and thus he is entitled to
judgment in his favor. Plaintiff’s motion “to order discovery” seeks an order from the
court finding that defendant failed to comply with certain statutes.               Upon review,
plaintiff’s motions are not well-taken and are DENIED.
        {¶ 3} Civ.R. 56(C) states, in part, as follows:
Case No. 2010-09574                        -2-                                   ENTRY

      {¶ 4}      “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also
Gilbert v. Summit County, 104 Ohio St.3d 660, 2004-Ohio-7108, citing Temple v. Wean
United, Inc. (1977), 50 Ohio St.2d 317.
      {¶ 5} Plaintiff alleges that he has been unlawfully subject to the supervision of
the Adult Parole Authority (APA), a department of defendant, since his release from
prison on August 2, 2010.      Plaintiff claims that such supervision amounts to “false
imprisonment.”
      {¶ 6} “False imprisonment occurs when a person confines another intentionally
‘without lawful privilege and against his consent within a limited area for any appreciable
time * * *.’” Bennett v. Ohio Dept. of Rehab. & Corr. (1991), 60 Ohio St.3d 107, 109,
quoting Feliciano v. Kreiger (1977), 50 Ohio St.2d 69, 71. The elements of a false
imprisonment claim are: 1) expiration of the lawful term of confinement; 2) intentional
confinement after the expiration; and 3) knowledge that the privilege initially justifying
the confinement no longer exists. Corder v. Ohio Dept. of Rehab. & Corr. (1994), 94
Ohio App.3d 315, 318.
      {¶ 7} In support of its motion for summary judgment, defendant filed the affidavit
of Melissa Adams, chief of defendant’s Bureau of Sentence Computation.             Adams
states, in part, that in 1993 plaintiff was convicted of felonious assault, aggravated
Case No. 2010-09574                        -3-                                    ENTRY

burglary, and carrying a concealed weapon by the Cuyahoga County Court of Common
Pleas, and that he was sentenced to a three-year prison term for a gun specification
consecutive with an eight to 25-year prison term for the felonious assault and
aggravated burglary charges.      Adams further avers that plaintiff has been granted
parole several times, but he has violated the conditions of his release on many of those
occasions. Accordingly, plaintiff was declared a “violator at large” on January 15, 2002,
November 15, 2004, and September 29, 2005, and convicted of additional felonies in
2003, 2005, and 2007, all by the Cuyahoga County Court of Common Pleas. Adams
states that the result of plaintiff’s time “at large” and additional convictions is that the
expiration of his maximum sentence is April 13, 2023.
       {¶ 8} Based upon the undisputed averments made by Adams, the court finds
that inasmuch as plaintiff’s lawful term of confinement does not expire until April 13,
2023, defendant was privileged to imprison or supervise plaintiff at all times relevant.
       To the extent that plaintiff is challenging the sentences imposed upon him by the
Cuyahoga County Court of Common Pleas, it is well-settled that a plaintiff may not
substitute an action in the Court of Claims for a right of appeal in a different court. See
Hardy v. Belmont Corr. Inst., Ct. of Cl. No. 2004-09631, 2006-Ohio-623. “R.C. 2743.02
does not embrace jurisdiction to review criminal proceedings occurring in courts of
common pleas.” Donaldson v. Court of Claims of Ohio (May 19, 1992), Franklin App.
No. 91AP-1218; see also Troutman v. Ohio Dept. of Rehab. & Corr., Franklin App. Nos.
03AP-1240 and 04AP-670, 2005-Ohio-334.
       {¶ 9} Based upon the foregoing, the court finds that defendant is entitled to
judgment as a matter of law. Accordingly, defendant’s motion for summary judgment is
GRANTED and judgment is rendered in favor of defendant. Court costs are assessed
against plaintiff. The clerk shall serve upon all parties notice of this judgment and its
date of entry upon the journal.
Case No. 2010-09574                -4-                          ENTRY

                                  _____________________________________
                                  JOSEPH T. CLARK
                                  Judge

cc:


Emily M. Simmons                    Ray A. Perry
Assistant Attorney General          1550 Superior Avenue
150 East Gay Street, 18th Floor     Cleveland, Ohio 44114
Columbus, Ohio 43215-3130

MR/cmd
Filed May 24, 2011
To S.C. reporter June 7, 2011